      Case 3:19-cv-01876-L Document 1 Filed 08/07/19               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTHONY GILLIHAN,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
SUB EMPIRE INCORPORATED and                   )
MDF INVESTMENTS INC.,                         )
                                              )
                       Defendants.            )

                                          COMPLAINT

        COMES NOW, ANTHONY GILLIHAN, by and through the undersigned counsel, and

files this, his Complaint against Defendants, SUB EMPIRE INCORPORATED and MDF

INVESTMENTS INC., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC., failure to remove physical

barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff ANTHONY GILLIHAN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19                  Page 2 of 13 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, SUB EMPIRE INCORPORATED (hereinafter “SUB EMPIRE

INCORPORATED”), is a Texas company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, SUB EMPIRE INCORPORATED, may be properly served with

process via its registered agent for service, to wit: Brad Kirk, Registered Agent, 529 Loma

Vista, Heath, TX 75032/

        9.      Defendant, MDF INVESTMENTS INC. (hereinafter “MDF INVESTMENTS

INC.”), is a Texas company that transacts business in the State of Texas and within this judicial

district.

        10.     Defendant, MDF INVESTMENTS INC., may be properly served with process via

its registered agent for service, to wit: Michael Dyal Franks, Registered Agent, 14180 N. Dallas

Parkway, Suite 900, Dallas, TX 75240.



                                                 2
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19                Page 3 of 13 PageID 3



                                  FACTUAL ALLEGATIONS

       11.     On or about March 19, 2019, Plaintiff was a customer at “Subway,” a business

located at 3612 Forest Lane, Dallas, TX 75234, referenced herein as the “Subway” and operated

by Defendant, SUB EMPIRE INCORPORATED.

       12.     SUB EMPIRE INCORPORATED is the lease or sub-lessee of the real property

and improvements that are the subject of this action.

       13.     MDF INVESTMENTS INC. is the owner or co-owner of the real property and

improvements that is the subject of this action, referenced herein as the “Property.”

       14.     Plaintiff lives 3 miles of the Property.

       15.     Plaintiff’s access to the business(es) located at 3612 Forest Lane, Dallas, TX

75234, Dallas County Property Appraiser’s parcel identification number 00000595636000000

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC., is compelled

to remove the physical barriers to access and correct the ADA violations that exist at the

Property, including those set forth in this Complaint.

       16.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property is made accessible and to maintain sanding for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisit the Property to purchase goods and/or services as a



                                                  3
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19                   Page 4 of 13 PageID 4



regular customer living in the near vicinity as well as for Advocacy Purposes but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          18.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.


                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          20.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,
                  overprotective rules and policies, failure to make modifications to existing
                  facilities and practices, exclusionary qualification standards and criteria,
                  segregation, and relegation to lesser service, programs, activities, benefits,


                                                    4
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19              Page 5 of 13 PageID 5



               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January


                                                   5
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19                Page 6 of 13 PageID 6



26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.      Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       30.     Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC.,

have discriminated against Plaintiff (and others with disabilities) by denying his access to, and

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).



                                                  6
     Case 3:19-cv-01876-L Document 1 Filed 08/07/19                 Page 7 of 13 PageID 7



        31.     Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC.,

will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC., are compelled

to remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Accessible parking space and associated access aisle have a slope in excess of

                1:48 in violation of Section 502.4 of the 2010 ADAAG standards and are not

                level. This violation made it dangerous and difficult for Plaintiff to exit and enter

                their vehicle while parked at the Property.

        (ii)    The access aisle to the accessible parking space has an excessive vertical rise

                exceeding ¼ inch and is in violation of Sections 303.2 and 502.4 of the 2010

                ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

                exit and enter their vehicle while parked at the Property.

        (iii)   The access aisle to the accessible parking space is not level due to the presence of

                an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

                ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

                exit and enter their vehicle while parked at the Property.



                                                  7
Case 3:19-cv-01876-L Document 1 Filed 08/07/19                    Page 8 of 13 PageID 8



  (iv)     The accessible curb ramp is improperly protruding into the access aisle of the

           accessible parking space in violation of section 406.5 of the 2010 ADAAG

           Standards.    This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (v)      Subway has a doorway threshold with a vertical rise in excess of ½ (one half) inch

           and does not contain a bevel with a maximum slope of 1:2 in violation of Section

           404.2.5 of the 2010 ADAAG standards. This violation made it dangerous and

           difficult for Plaintiff to access the interior of the Property.

  (vi)     Pizza Hut has a doorway threshold with a vertical rise in excess of ½ (one half)

           inch and does not contain a bevel with a maximum slope of 1:2 in violation of

           Section 404.2.5 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the interior of the Property.

  (vii)    There is a lack of an accessible route leading from the public sidewalk to the

           accessible entrances of the Property in violation of section 206.2.1 of the 2010

           ADAAG Standards. This violation made it difficult for Plaintiff to access the

           units of the Property and utilize public transportation to access the Property.

  (viii)   Inside Subway, the vertical reach to the soda dispensers exceeds the maximum

           allowable height of 48 (forty-eight) inches above the finish floor or ground in

           violation of Section 308.3.1 of the ADAAG standards. This violation made it

           difficult for Plaintiff to property utilize public features of the Property.

  (ix)     Inside Subway, the vertical reach to the salt packets, napkins, straws and cup

           covers exceeds the maximum allowable height of 48 (forty-eight) inches above

           the finish floor or ground in violation of Section 308.3.1 of the ADAAG



                                               8
   Case 3:19-cv-01876-L Document 1 Filed 08/07/19                 Page 9 of 13 PageID 9



             standards. This violation made it difficult for Plaintiff to property utilize public

             features of the Property.

     (x)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

             facilities are readily accessible to and usable by disabled individuals.

RESTROOMS IN SUBWAY

     (xi)    The door of the women’s restroom lacks a proper minimum maneuvering

             clearance, due to the proximity of the door hardware to the adjacent wall, in

             violation of Section 404.2.4 of the 2010 ADAAG standards.              This made it

             difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

             facilities.

     (xii)   The men’s restroom has grab bars adjacent to the commode which are not in

             compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

             too short. This made it difficult for Plaintiff and/or any disabled individual to

             safely utilize the restroom facilities.


     (xiii) The men’s restroom has grab bars adjacent to the commode which are not in

             compliance with section 604.5.2 of the 2010 ADAAG standards as the rear bar

             does not properly extend at least 24 inches from the centerline of the toilet. This

             made it difficult for Plaintiff and/or any disabled individual to safely utilize the

             restroom facilities.


     (xiv)   The toilet and/or sink in the men’s restroom have exposed pipes and surfaces and

             are not insulated or configured to protect against contact in violation of section

             606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

             any disabled individual to safely utilize the restroom facilities.

                                                9
   Case 3:19-cv-01876-L Document 1 Filed 08/07/19                  Page 10 of 13 PageID 10



       (xv)    In the men’s restroom, the actionable mechanism of the paper towel dispenser in

               the restroom is located outside the prescribed vertical reach ranges set forth in

               section 308.2.1 of the 2010 ADAAG standards. This made it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.

       (xvi)   In the men’s restroom, the height of coat hook located in accessible restroom stall

               is above 48 (forty-eight) inches from the finished floor in violation of section

               308.2.1 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

               any disabled individual to utilize the restroom facilities.



       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants, SUB



                                                 10
   Case 3:19-cv-01876-L Document 1 Filed 08/07/19                   Page 11 of 13 PageID 11



EMPIRE INCORPORATED and MDF INVESTMENTS INC., have the financial resources to

make the necessary modifications.

       39.     Upon information and good faith belief, the Property has been altered since 2010.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC., are required to

remove the physical barriers, dangerous conditions and ADA violations that exist at the Property,

including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.

       43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC.

       44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, SUB EMPIRE INCORPORATED and MDF INVESTMENTS INC.,

pursuant to 42 U.S.C. §§ 12188 and 12205.

       45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, SUB

EMPIRE INCORPORATED and MDF INVESTMENTS INC., to modify the Property to the

extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:




                                                 11
Case 3:19-cv-01876-L Document 1 Filed 08/07/19               Page 12 of 13 PageID 12



   (a)   That the Court find Defendant, SUB EMPIRE INCORPORATED, in violation of

         the ADA and ADAAG;

   (b)   That the Court find Defendant, MDF INVESTMENTS INC., in violation of the

         ADA and ADAAG;

   (c)   That the Court issue a permanent injunction enjoining Defendants, SUB EMPIRE

         INCORPORATED and MDF INVESTMENTS INC., from continuing their

         discriminatory practices;

   (d)   That the Court issue an Order requiring Defendants, SUB EMPIRE

         INCORPORATED and MDF INVESTMENTS INC., to (i) remove the physical

         barriers to access and (ii) alter the subject Property to make it readily accessible to

         and useable by individuals with disabilities to the extent required by the ADA;

   (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and




                                           12
Case 3:19-cv-01876-L Document 1 Filed 08/07/19              Page 13 of 13 PageID 13




   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: August 7, 2019

                                       Respectfully submitted,

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       ANTHONY GILLIHAN




                                          13
